Citation Nr: 1114632	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a chronic pulmonary disorder, claimed as bronchitis, emphysema, or spots on the lungs.  

3.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated 30 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1964, and from April 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO. 


REMAND

In November 2009, the Board received a VA Form 9 from the Veteran's attorney requesting a hearing before the Board at the RO.  That request was received within the 90-day period permitted after the Veteran was notified that the file was sent to the Board.  See 38 C.F.R. § 20.1304(a) (2010).  Therefore, the case must be remanded to schedule the Veteran for a hearing before the Board at the RO.  See 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

